715 S.E.2d 307 (2011)
Robert Allen SARTORI, Plaintiff,
v.
NORTH CAROLINA DEPARTMENT OF CORRECTION, et al; Robert Lewis, Director of Prisons; Alvin Keller, Secretary; Doc Central Management Team, et al, Defendants.
No. COA11-167.
Court of Appeals of North Carolina.
September 6, 2011.
Robert Allen Sartori, Elizabeth City, pro se.
*308 Attorney General Roy Cooper, by Assistant Attorney General Elizabeth F. Parsons, for defendant-appellees.
STEELMAN, Judge.
On 12 July 2010, Robert Allen Sartori (plaintiff) filed this action against the North Carolina Department of Correction (DOC), Director of Prisons Robert Lewis, Secretary of DOC Alvin Keller, and DOC Central Management Team (collectively, defendants) seeking injunctive and declaratory relief for the charges by DOC to inmates for disciplinary infractions and medical treatment co-payments on the basis that they were invalid due to failure to comply with the provisions of N.C. Gen.Stat. § 12-3.1. The trial court dismissed plaintiff's action on 22 September 2010 pursuant to Rule 12(b)(6) of the North Carolina Rules of Civil Procedure.
Plaintiff appeals.
Plaintiff's exact arguments have been ruled upon in Griffith v. N.C. Dept. of Corr., ___ N.C.App. ___, 710 S.E.2d 707 (2011) (unpublished) (medical co-payments), and Griffith v. N.C. Dept. of Corr., ___ N.C.App. ___, 709 S.E.2d 412 (2011) (disciplinary infractions fee). We adopt the reasoning of these prior decisions and affirm the ruling of the trial court.
AFFIRMED.
Judges CALABRIA and ELMORE concur.